Exhibit 10.1

MORTGAGE NOTE


THIS MORTGAGE NOTE IS NON-NEGOTIABLE


$15,000,000.00                                                                                                October
15, 2008




FOR VALUE RECEIVED, SAYREVILLE SEAPORT ASSOCIATES, L.P., a Delaware limited
partnership, ("Borrower") hereby promises to pay to the order of NL Industries,
Inc., a New Jersey corporation ("NL Industries") and NL Environmental Management
Services, Inc., a New Jersey corporation ("NL Environmental" together with NL
Industries and any and all of their successors and assigns and/or any other
holder of this Note, collectively, the "Lender"), without offset, in immediately
available funds in lawful money of the United States of America, at its offices
5430 LBJ Freeway, Suite 1700, Dallas, TX  75240, or at such other place or
places as may hereafter be designated by Lender, the principal sum of FIFTEEN
MILLION DOLLARS and No/100 Dollars ($15,000,000.00) (or the unpaid balance of
all principal advanced against this Note, if that amount is less), together with
interest on the unpaid principal balance of this Note from day to day
outstanding as hereinafter provided (the "Loan").


1.       Payment Schedule and Maturity Date.  Principal and interest shall be
due and payable during the term of this Note as follows:


(a)       Interest only on the outstanding principal balance of this Note shall
be due and payable on the first day of November, 2008 and on the first day of
each and every month thereafter to maturity, as the same may be extended as
hereinafter more particularly set forth; and


(b)       Unless the maturity of this Note shall be extended as hereinafter more
particularly set forth in Section 2 hereof or unless sooner paid, this Note
shall mature and the entire principal balance of this Note, together with all
accrued and unpaid interest thereon, shall be due and payable on October 10,
2010 (the "Maturity Date").


2.           Extension or Modification of the Note.


(a)           Upon the granting of the twelve (12) month extension option (the
"Extension Option") under and pursuant to the terms of Section 2 of those
certain Mortgage Notes (collectively, the "Bank Notes") in the aggregate amount
of $70,000,000.00, each of even date herewith, given by Borrower to each of Bank
of America, N.A. ("Administrative Agent"), the Northern Trust Company ("Northern
Trust") and The Provident Bank ("Provident" and Northern Trust together with the
Administrative Agent, each individually a "Bank" and collectively, the "Banks"),
the Maturity Date of this Note shall be automatically extended (without the
necessity of any further documentation) for the same twelve (12) month period,
expiring on October 10, 2011.  Except as set forth in this Section 2(a), Lender
shall have no obligation to otherwise extend the Maturity Date of this Note.


(b)           Whether or not the extension becomes effective, Borrower shall pay
all out-of-pocket costs and expenses incurred by Lender in connection with the
proposed extension (pre- and post-closing), including, without limitation,
reasonable legal fees, which shall be due and payable promptly upon written
demand by Lender, and any failure to pay such amounts shall constitute a Default
hereunder.


3.             Security; Loan Documents.  This Note is secured by, among other
things, a Leasehold Mortgage, Assignment, Security Agreement and Fixture Filing,
dated of even date herewith, executed by Borrower in favor of  Lender covering
Borrower's leasehold interest in certain property in the Borough of Sayreville,
Middlesex County, New Jersey as more particularly described therein (the
"Property"), (such mortgage, as it may have been or may be amended, restated,
modified or supplemented from time to time, is herein referred to as the
"Mortgage").  This Note and all other documents now or hereafter evidencing,
securing, guaranteeing or executed in connection with the Loan, as the same have
been or may be amended, restated, modified or supplemented from time to time,
are herein sometimes called individually a "Loan Document" and together the
"Loan Documents."  This Note is subject to the terms of that certain
Intercreditor, Subordination and Standstill Agreement, of even date herewith, by
and among Administrative Agent, on behalf of itself and the other Banks,
Borrower and Lender (the "Intercreditor Agreement").


4.           Interest Rate.                                (a)           The
unpaid principal balance of this Note from day to day outstanding which is not
past due, shall bear interest at a fluctuating rate of interest per annum equal
to the interest rate set forth in and as determined pursuant to the Bank Notes,
as the same may be modified from time to time.  Any and all modification of the
Bank Notes regarding the determination of the interest rate shall be binding on
Lender and Borrower with respect to this Note without the need for any further
documentation.


(b)           Any principal of, and to the extent permitted by applicable law,
any interest on this Note, and any other sum payable hereunder, which is not
paid when due (after the expiration of any applicable grace and/or cure period
provided therefor) shall bear interest, from the date due and payable until
paid, payable on demand, at a rate per annum (the "Past Due Rate") equal to four
percent (4%) per annum in excess of the interest rate otherwise payable under
this Note, including the period following entry of any judgment on or relating
to this Note or the other Loan Documents.  Interest on any such judgment shall
accrue and be payable at the Past Due Rate, and not at the statutory rate of
interest, after judgment, any execution thereon, and until actual receipt by
Lender of payment in full of this Note and said judgment.  Interest at the Past
Due Rate shall be collectible as part of any judgment hereunder and shall be
secured by the Mortgage and the other Loan Documents.  The Past Due Rate shall
apply to all sums outstanding under the Loan after a Default and also after
entry of a judgment or judgments against Borrower (whether in a mortgage
foreclosure action or otherwise).  Said judgment(s) shall bear interest at the
Past Due Rate until satisfied in full.  Notwithstanding anything to the contrary
in this Note, Borrower shall only be obligated to pay interest at the Past Due
Rate if, as and when the Past Due Rate is charged by the Banks under the Bank
Notes.


5.           Prepayment.  Except for interest payments as and when due under the
Note, there shall be no prepayments of this Note.  Notwithstanding the
foregoing, if the Bank Notes are prepaid in whole, the Note shall be prepaid in
whole as well.


6.           Late Charges.  If Borrower shall fail to make any payment under the
terms of this Note within ten (10) days after the date such payment is due,
Borrower shall pay to Lender on demand a late charge equal to four percent (4%)
of such payment.  Such ten (10) day period shall not be construed as in any way
extending the due date of any payment.  The "late charge" is imposed for the
purpose of defraying the expenses incident to handling such delinquent
payment.  This charge shall be in addition to, and not in lieu of, any other
remedy Lender may have and is in addition to any fees and charges of any agents
or attorneys which Lender may employ upon the occurrence of a default hereunder,
whether authorized herein or by law.


7.           Certain Provisions Regarding Payments.  All payments made as
scheduled on this Note shall be applied, to the extent thereof, to late charges,
to accrued but unpaid interest, unpaid principal, and any other sums due and
unpaid to Lender under the Loan Documents, in such manner and order as Lender
may elect in its sole discretion.  All prepayments on this Note shall be
applied, to the extent thereof, to accrued but unpaid interest on the amount
prepaid, to the remaining principal installments, and any other sums due and
unpaid to Lender under the Loan Documents, in such manner and order as Lender
may elect in its sole discretion, including but not limited to application to
principal installments in inverse order of maturity.  Except to the extent that
specific provisions are set forth in this Note or another Loan Document with
respect to application of payments, all payments received by Lender with respect
to the Loan shall be applied, to the extent thereof, to the indebtedness secured
by the Mortgage in such manner and order as Lender may elect in its sole
discretion, any instructions from Borrower or anyone else to the contrary
notwithstanding.  Remittances in payment of any part of the indebtedness other
than in the required amount in immediately available U.S. funds shall not,
regardless of any receipt or credit issued therefor, constitute payment until
the required amount is actually received by Lender in immediately available U.S.
funds and shall be made without offset, demand, counterclaim, deduction, or
recoupment (each of which is hereby waived) and accepted subject to the
condition that any check or draft may be handled for collection in accordance
with the practice of the collecting bank or banks.  Acceptance by the holder
hereof of any payment in an amount less than the amount then due on any
indebtedness shall be deemed an acceptance on account only, notwithstanding any
notation on or accompanying such partial payment to the contrary, and shall not
in any way excuse the existence of a Default.


8.           Defaults.                      (a)           It shall be a default
("Default") under this Note if (i) any principal, interest or other amount of
money due under this Note is not paid in full within ten (10) days after the
date as and when due, regardless of how such amount may have become due; (ii)
any covenant, agreement or condition herein (other than one involving the
payment of money) is not fully and timely performed, observed or kept and such
failure remains uncured for more than thirty (30) days after written notice
thereof shall have been sent by Lender to Borrower, unless the nature of the
failure is such that (X) it cannot be cured within the thirty (30) day period,
(Y) Borrower institutes corrective action within the thirty (30) day period, and
(Z) Borrower diligently pursues such action until the failure is remedied and
completes the cure thereof within a period of an additional thirty (30) days;
(iii) there shall occur any default or event of default under the Mortgage (or
any of the NL Loan Documents as defined in the Mortgage) which default or event
of default remains uncured beyond any applicable grace and/or cure period
provided therefor; (iv) there shall occur any "Default" under and as defined in
any of the Bank Loan Documents (as such term is defined in the Intercreditor
Agreement) which Default remains uncured beyond any applicable notice, grace
and/or cure period provided for thereunder and Administrative Agent has
exercised on behalf of itself and the other Banks any remedies provided for as a
result thereof; (v) if Borrower or any partner of borrower (including without
limitation J. Brian O’Neill) is declared bankrupt or files for bankruptcy
protection or (vi) the death of J. Brian O’Neill.  Upon the occurrence of a
Default, which remains uncured, except as otherwise set forth herein or in the
Intercreditor Agreement, Lender shall have the right to declare the unpaid
principal balance and accrued but unpaid interest on this Note, and all other
amounts due hereunder and under the other Loan Documents, at once due and
payable (and upon such declaration, the same shall be at once due and payable),
to foreclose any liens and security interests securing payment hereof and to
exercise any of its or their other rights, powers and remedies under this Note,
under any other Loan Document, or at law or in equity.  Notwithstanding anything
to the contrary contained herein, so long as any of the Bank Notes remain
outstanding and until such time as all Indebtedness (as such term is defined
under that certain Loan Agreement, dated as of even date herewith, by and among
the Banks and Borrower) has been paid in full and satisfied, Lender shall not
exercise any rights, remedies or powers hereunder and shall act only in
accordance with the terms of the Intercreditor Agreement.


(b)           All of the rights, remedies, powers and privileges (together,
"Rights") of Lender provided for in this Note and in any other Loan Document are
cumulative of each other and of any and all other Rights at law or in
equity.  The resort to any Right shall not prevent the concurrent or subsequent
employment of any other appropriate Right.  No single or partial exercise of any
Right shall exhaust it, or preclude any other or further exercise thereof, and
every Right may be exercised at any time and from time to time.  No failure by
Lender to exercise, nor delay in exercising any Right, including but not limited
to the right to accelerate the maturity of this Note, shall be construed as a
waiver of any Default or as a waiver of any Right.  Without limiting the
generality of the foregoing provisions, the acceptance by Lender from time to
time of any payment under this Note which is past due or which is less than the
payment in full of all amounts due and payable at the time of such payment,
shall not (i) constitute a waiver of or impair or extinguish the right of Lender
to accelerate the maturity of this Note or to exercise any other Right at the
time or at any subsequent time, or nullify any prior exercise of any such Right,
or (ii) constitute a waiver of the requirement of punctual payment and
performance or a novation in any respect.


(c)           If any holder of this Note retains an attorney in connection with
any Default or at maturity or to collect, enforce or defend this Note or any
other Loan Document in any lawsuit or in any probate, reorganization,
bankruptcy, arbitration or other proceeding, or if Borrower sues any holder of
this Note in connection with this Note or any other Loan Document and does not
prevail, then Borrower agrees to pay to such holder, in addition to principal,
interest and any other sums owing to Lender hereunder and under the other Loan
Documents, all reasonable costs and expenses incurred by such holder in trying
to collect this Note or in any such suit or proceeding, including, without
limitation, reasonable attorneys' fees and expenses, investigation costs and all
court costs, whether or not suit is filed hereon, whether before or after the
maturity date of this Note, or whether in connection with bankruptcy, insolvency
or appeal, or whether collection is made against Borrower or any guarantor or
endorser or any other person primarily or secondarily liable hereunder.


9.           Commercial Purpose.  Borrower warrants that the Loan is being made
solely to acquire or carry on a business or commercial enterprise, and/or
Borrower is a business or commercial organization.  Borrower further warrants
that all of the proceeds of this Note shall be used for commercial purposes and
stipulates that the Loan shall be construed for all purposes as a commercial
loan, and is made for other than personal, family, household or agricultural
purposes.


10.           WAIVER OF JURY TRIAL.  BORROWER AND LENDER HEREBY WAIVE TRIAL BY
JURY IN ANY ACTION OR PROCEEDING TO WHICH BORROWER AND LENDER MAY BE PARTIES,
ARISING OUT OF, IN CONNECTION WITH OR IN ANY WAY PERTAINING TO, THIS NOTE, THE
MORTGAGE OR ANY OF THE OTHER LOAN DOCUMENTS.  IT IS AGREED AND UNDERSTOOD THAT
THIS WAIVER CONSTITUTES A WAIVER OF TRIAL BY JURY OF ALL CLAIMS AGAINST ALL
PARTIES TO SUCH ACTION OR PROCEEDINGS, INCLUDING CLAIMS AGAINST PARTIES WHO ARE
NOT PARTIES TO THIS NOTE.  THIS WAIVER IS KNOWINGLY, WILLINGLY AND VOLUNTARILY
MADE BY BORROWER, AND BORROWER HEREBY REPRESENTS THAT NO REPRESENTATIONS OF FACT
OR OPINION HAVE BEEN MADE BY ANY INDIVIDUAL TO INDUCE THIS WAIVER OF TRIAL BY
JURY OR TO IN ANY WAY MODIFY OR NULLIFY ITS EFFECT.  BORROWER FURTHER REPRESENTS
AND WARRANTS THAT IT HAS BEEN REPRESENTED IN THE SIGNING OF THIS NOTE AND IN THE
MAKING OF THIS WAIVER BY INDEPENDENT LEGAL COUNSEL, OR HAS HAD THE OPPORTUNITY
TO BE REPRESENTED BY INDEPENDENT LEGAL COUNSEL SELECTED OF ITS OWN FREE WILL,
AND THAT IT HAS HAD THE OPPORTUNITY TO DISCUSS THIS WAIVER WITH COUNSEL.


11.           Intentionally Omitted.


12.           Intentionally Omitted.


           13.           Successors and Assigns.  The terms of this Note and of
the other Loan Documents shall bind and inure to the benefit of the heirs,
devisees, representatives, successors and assigns of the parties.  The foregoing
sentence shall not be construed to permit (a) Borrower to assign the Loan or (b)
Lender, except as provided for under the Intercreditor Agreement, to assign,
transfer, endorse, pledge or encumber this Note.


           14.           General Provisions.  Time is of the essence with
respect to Borrower's obligations under this Note.  If more than one person or
entity executes this Note as Borrower, all of said parties shall be jointly and
severally liable for payment of the indebtedness evidenced hereby.  Borrower and
all sureties, endorsers, guarantors and any other party now or hereafter liable
for the payment of this Note in whole or in part, hereby severally (a) waive
demand, presentment for payment, notice of dishonor and of nonpayment, protest,
notice of protest, notice of intent to accelerate, notice of acceleration and
all other notices (except any notices which are specifically required by this
Note or any other Loan Document  or which are otherwise required by law and
which are not waivable), filing of suit and diligence in collecting this Note or
enforcing any of the security herefor; (b) agree to any substitution,
subordination, exchange or release of any such security or the release of any
party primarily or secondarily liable hereon; (c) agree that Lender shall not be
required first to institute suit or exhaust its remedies hereon against Borrower
or others liable or to become liable hereon or to perfect or enforce its rights
against them or any security herefor; (d) consent to any extensions or
postponements of time of payment of this Note for any period or periods of time
and to any partial payments, before or after maturity, and to any other
indulgences with respect hereto, without notice thereof to any of them; and (e)
submit (and waive all rights to object) to non-exclusive personal jurisdiction
of any state or federal court sitting in the State of New Jersey and venue in
the city or county in which payment is to be made as specified in Section 1 of
this Note, for the enforcement of any and all obligations under this Note and
the Loan Documents; (f) waive the benefit of all homestead and similar
exemptions as to this Note; (g) agree that their liability under this Note shall
not be affected or impaired by any determination that any security interest or
lien taken by Lender to secure this Note is invalid or unperfected; (h) waive
all errors, defects and imperfections whatsoever of a procedural nature in the
entering of any judgment on this Note or any process or proceedings relating
thereto; and (i) hereby subordinate any and all rights against Borrower and any
of the security for the payment of this Note, whether by subrogation, agreement
or otherwise, until this Note is paid in full.  A determination that any
provision of this Note is unenforceable or invalid shall not affect the
enforceability or validity of any other provision and the determination that the
application of any provision of this Note to any person or circumstance is
illegal or unenforceable shall not affect the enforceability or validity of such
provision as it may apply to other persons or circumstances.  Except as provided
herein with respect to the amendment, modification or extension of the Bank
Notes, this Note may not be amended except in a writing specifically intended
for such purpose and executed by the party against whom enforcement of the
amendment is sought.  Lender is hereby authorized to disseminate any information
it now has or hereafter obtain pertaining to the Loan, including, without
limitation, any security for this Note and credit or other information on
Borrower, any of its principals and any guarantor of this Note, to any actual or
prospective assignee or participant with respect to the Loan, to any of Lender's
affiliates and to any other parties as necessary or appropriate in Lender's
reasonable judgment.  Captions and headings in this Note are for convenience
only and shall be disregarded in construing it.  THIS NOTE, AND ITS VALIDITY,
ENFORCEMENT AND INTERPRETATION, SHALL BE GOVERNED BY NEW JERSEY LAW (WITHOUT
REGARD TO ANY CONFLICT OF LAWS PRINCIPLES) AND APPLICABLE UNITED STATES FEDERAL
LAW.


           15.           Notices.  Except as otherwise provided herein, all
notices, and other communications required or which any party desires to give
under this Note or any other Loan Document shall be in writing.  Unless
otherwise specifically provided in such other Loan Document, all such notices
and other communications shall be deemed sufficiently given or furnished if
delivered by personal delivery, by courier, by registered or certified United
States mail, postage prepaid, or by facsimile (with a confirmatory duplicate
copy sent by first class United States mail), addressed to the party to whom
directed, at the addresses set forth herein (unless changed by similar notice in
writing given by the particular party whose address is to be changed).  Any such
notice or communication shall be deemed to have been given and received either
at the time of personal delivery or, in the case of courier or mail, as of the
date of first attempted delivery at the address and in the manner provided
herein, or, in the case of facsimile, upon receipt; provided, however, that
service of a notice required by any applicable statute shall be considered
complete when the requirements of that statute are met.  Notwithstanding the
foregoing, no notice of change of address shall be effective except upon actual
receipt.  This Section shall not be construed in any way to affect or impair any
waiver of notice or demand provided in any Loan Document or to require giving of
notice or demand to or upon any person in any situation or for any reason.


Notice Address for Borrower:


c/o O'Neill Properties Group, L.P.
2701 Renaissance Boulevard, 4th Floor
King of Prussia, Pennsylvania  19406
Attn:
Fax No.:


with copy to:


c/o Macartney, Mitchell & Campbell, LLC
2701 Renaissance Boulevard, 4th Floor
King of Prussia, Pennsylvania 19406
Attn:  Sean E. Mitchell, Esq.
Fax No.  215-754-4217


Notice Address for Lender:
NL Industries, Inc.
5430 LBJ Freeway
Suite 1700
Dallas, TX  75240
Attention:  General Counsel


with a copy to:


Christopher R. Gibson, Esq.
Archer & Greiner, P.C.
One Centennial Square
Haddonfield, NJ  08033


16           No Usury. It is expressly stipulated and agreed to be the intent of
Borrower and Lender at all times to comply with applicable state law or
applicable United States federal law (to the extent that it permits Lender to
contract for, charge, take, reserve, or receive a greater amount of interest
than under state law) and that this Section shall control every other covenant
and agreement in this Note and the other Loan Documents.  If applicable state or
federal law should at any time be judicially interpreted so as to render
usurious any amount called for under this Note or under any of the other Loan
Documents, or contracted for, charged, taken, reserved, or received with respect
to the Loan, or if Lender's exercise of the option to accelerate the Maturity
Date, or if any prepayment by Borrower results in Borrower having paid any
interest in excess of that permitted by applicable law, then it is Lender’s
express intent that all excess amounts theretofore collected by Lender shall be
credited on the principal balance of this Note and all other indebtedness and
the provisions of this Note and the other Loan Documents shall immediately be
deemed reformed and the amounts thereafter collectible hereunder and thereunder
reduced, without the necessity of the execution of any new documents, so as to
comply with the applicable law, but so as to permit the recovery of the fullest
amount otherwise called for hereunder or thereunder.  All sums paid or agreed to
be paid to Lender for the use, forbearance, or detention of the Loan shall, to
the extent permitted by applicable law, be amortized, prorated, allocated, and
spread throughout the full stated term of the Loan until payment in full so that
the rate or amount of interest on account of the Loan does not exceed the
maximum lawful rate from time to time in effect and applicable to the Loan for
so long as the Loan is outstanding.


THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.


THERE ARE NO ORAL AGREEMENTS BETWEEN THE PARTIES.


SIGNATURE OF BORROWER ON FOLLOWING PAGE





 
 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Borrower has duly executed this Note under seal as of the
date first above written.


WITNESS/ATTEST:                                                                           BORROWER:


SAYREVILLE SEAPORT ASSOCIATES, L.P.,
a Delaware limited partnership


 
By:
Sayreville Seaport Associates Acquisition Company, LLC,

 
a Delaware limited liability company, its general partner





By:     /s/ Jon
Robinson                                                            (SEAL)
Name:  Jon Robinson
Title:  Vice President

 
 
 
 

--------------------------------------------------------------------------------

 

COMMONWEALTH OF PENNSYLVANIA, COUNTY OF Montgomery, TO WIT:


I HEREBY CERTIFY, that on this 15th day of October, 2008, before me, the
undersigned Notary Public of said State, personally appeared Jon Robinson, who
acknowledged himself to be the Vice President of Sayreville Seaport Associates
Acquisition Company, LLC, a Delaware limited liability company and the general
partner of Sayreville Seaport Associates, L.P., a Delaware limited partnership,
known to me (or satisfactorily proven) to be the person whose name is subscribed
to the within instrument, and acknowledged that he executed the same for the
purposes therein contained as the duly authorized Vice President of said limited
liability company by signing the name of the limited liability company by
himself as Vice President.


WITNESS my hand and Notary Seal.






/s/ Harry A. Reichner
Harry A. Reichner, Notary Public


My Commission Expires:  November 13, 2010









